Conviction is for the unlawful possession of intoxicating liquor, punishment fixed at confinement in the penitentiary for one year.
Nothing is brought forward for review by way of bills of exceptions. The statement of facts found in the record cannot be considered by this court for the reason that it was not filed within the time allowed by law. Notice of appeal was entered *Page 604 
on December 18, 1925, and the statement of facts was not filed in this court until April 19, 1926. We fail to find in the record any order granting an extension of time for the filing of the statement of facts beyond the time allowed by statute (Art. 760, C. C. P., 1925). Therefore, the objection of the state's attorney to the consideration of the statement of facts must be sustained.
The indictment being regular, and there being no facts or complaints of the procedure properly before this court, it has no choice but to order that the judgment be affirmed. It is so ordered.
Affirmed.